Exhibit 10.86

Executive Officers

BORLAND SOFTWARE CORPORATION

INCENTIVE COMPENSATION PLAN

FOR EXECUTIVE OFFICERS

I. PURPOSE OF THE PLAN

This Incentive Compensation Plan is intended to promote the interests of Borland
Software Corporation, a Delaware corporation (the “Corporation”), by providing
eligible individuals in the Corporation’s employ with the opportunity to
participate in a cash bonus program tied to corporate performance objectives
which will provide them with a meaningful incentive to remain in the
Corporation’s employ and contribute to the Corporation’s financial success.

II. DEFINITIONS

A. “Actual Bonus” shall mean the bonus actually earned by the Participant for
the Year.

B. “Base Salary” shall mean the annual rate of base salary in effect for the
Participant at the start of each Year in which he or she participates in the
Plan. For an individual who first becomes a Participant after the start of the
Year, his or her Base Salary shall be the annual rate of base salary in effect
for him or her on the date of entry into the Plan. Base Salary shall be
calculated before deduction of (i) any income or employment tax withholdings,
(ii) any contributions made by the Participant to any Code Section 401(k) salary
deferral plan or Code Section 125 cafeteria benefit plan now or hereafter
established by the Corporation, (iii) any contributions made by the Participant
to the Corporation’s Employee Stock Purchase Plan (“ESPP”). The following items
of compensation shall not be included in Base Salary: (i) all overtime payments,
bonuses, commissions, profit-sharing distributions stock options, restricted
stock and other incentive-type payments, including cash bonuses received under
this Plan, (ii) the matching contributions or deferred profit-sharing
contributions made by the Corporation under any Code Section 401(a) or 401(k)
plan now or hereafter established and (iii) any and all other contributions
(other than Internal Revenue Code Section 401(k) or Section 125 contributions)
made on the Participant’s behalf by the Corporation under any employee benefit
or welfare plan now or hereafter established.

C. “Board” shall mean the Corporation’s Board of Directors.

D. “Code” shall mean the U.S. Internal Revenue Code of 1986, as amended from
time to time.

E. “Corporate Performance Objectives” shall mean the financial or other
performance milestones the Corporation must attain as a condition to the
Participant’s entitlement to his or her Target Bonus for the applicable period.
Corporate Performance Objectives may be tied to operating income, revenue,
earnings per share (on a GAAP or non-GAAP basis), net profit, return on equity,
return on sales, capital or assets and other milestones established from time to
time by the Plan Administrator.

F. “Disability” shall mean the inability of the Participant to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment expected to result in death or to continue for a period of
twelve (12) consecutive months or more.



--------------------------------------------------------------------------------

G. “Earn-Out Date” shall mean the date the payout is made which is expected on
the second payroll run in February following the Year for which the Corporate
Performance Objectives are achieved. This date shall be the date on which the
Participant’s entitlement (if any) to a payout of his or her Actual Bonus for
that Year shall first accrue.

H. “Employee Status” shall mean the individual’s performance of services for the
Corporation or any Participating Subsidiary as a regular full-time employee.

I. “Executive Officer” shall mean each executive officer of the Corporation who
is subject to the reporting and short-swing liability provisions of Section 16
of the Securities Exchange Act of 1934, as amended and any Senior Vice President
of Borland Software Corporation.

J. “Participant” shall mean each Executive Officer of the Corporation who
participates in the Plan in accordance with the eligibility provisions of
Article IV.

K. “Participating Subsidiary” shall mean any Subsidiary which has, with the
written authorization of the Board, extended the benefits of the Plan to its
eligible Participants. The Participating Subsidiaries are listed in the attached
Schedule I, which may be amended from time to time by the Plan Administrator.

L. “Plan” shall mean this Borland Software Corporation Incentive Compensation
Plan For Executive Officers, as amended from time to time.

M. “Plan Administrator” shall mean the Compensation Committee of the Board in
its capacity as administrator of the Plan.

N. “Subsidiary” shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, provided each
such corporation (other than the last corporation) in the unbroken chain owns,
at the time of the determination, stock possessing fifty percent (50%) or more
of the total combined voting power of all classes of stock in one of the other
corporations in such chain.

O. “Target Bonus” shall mean the bonus opportunity provided each Participant for
each Year the Plan remains in effect. The Target Bonus shall be an amount equal
to the percentage of the Participant’s Base Salary specified as a potential
bonus in the Participant’s employment agreement, or otherwise specified by the
Plan Administrator.

P. “Year” shall mean each fiscal year of the Corporation for which the Plan
remains in effect.

III. ADMINISTRATION OF THE PLAN

A. The Compensation Committee as Plan Administrator shall have full power and
authority (subject to the provisions of the Plan) to establish such rules and
regulations as it may deem appropriate for proper plan administration and to
make such determinations under, and issue such interpretations of, the Plan as
it may deem advisable. Decisions of the Plan Administrator shall be final and
binding on all parties with an interest in the Plan.

B. The Plan Administrator shall have the discretionary authority to adjust the
established Corporate Performance Objectives for the Year should the Plan
Administrator determine, in its sole discretion, such adjustments are required
in order to maintain the objectives and purposes of

 

2



--------------------------------------------------------------------------------

the Plan. For example, if the Plan Administrator determines that a merger or
acquisition will affect the Corporation’s ability to achieve the Corporate
Performance Objectives, the Plan Administrator shall have the discretionary
authority to adjust the established Corporate Performance Objectives for the
Year should the Plan Administrator determine, in its sole discretion, such
adjustments are reasonable in light of the altered financial situation.

C. The Plan Administrator shall have the sole and exclusive responsibility to
administer all aspects of the Plan with respect to the Participants; provided,
however, that the Plan Administrator may delegate any or all of those
responsibilities to the Chairman of the Compensation Committee, in which event
such Chairman shall have the authority to administer the Plan with respect to
the delegated responsibilities.

IV. ELIGIBILITY

Unless otherwise determined by the Plan Administrator, each individual who is an
Executive Officer of the Corporation at the start of the Year or who is hired in
such capacity within the forty-five days (45) days of that Year shall qualify as
a Participant for that Year. Unless otherwise determined by the Plan
Administrator, any individual hired as an Executive Officer by the Corporation
after the forty-five days (45) days of the Year shall commence participation in
the Plan on a pro-rata basis as described in Article VI C.

V. DETERMINATION OF TARGET BONUS

The Target Bonus shall be an amount equal to the percentage of the Participant’s
Base Salary specified as a potential bonus in the Participant’s employment
agreement with the Corporation, or otherwise specified by the Plan
Administrator. The Plan Administrator may change a Participant’s level of
participation for a particular Year to take into account any promotion, demotion
or substantial change in job responsibilities. Any such change to a
Participant’s level placement shall, at the Plan Administrator’s sole
discretion, be made either retroactive to the start of the Year in which such
change to Participant’s status occurs or become effective on a date determined
by the Plan Administrator. The Target Bonus shall be comprised solely of an
Annual Bonus (Article VI).

VI. DETERMINATION OF ANNUAL BONUS

As designated by the Plan Administrator, a Participant may earn his or her
Target Bonus on an Annual Basis. Unless otherwise determined by the Plan
Administrator, Annual Bonus shall only be earned if and to the extent the
Corporate Performance Objectives for the Year are achieved by the Corporation.
The Actual Bonus earned by a Participant under the Plan for a particular Year
shall be determined as follows:

A. The Plan Administrator shall establish Corporate Performance Objectives from
time to time for the Year and the formula for determining the percentage of the
Target Bonus attainable based on achievement of the Corporation Performance
Objectives for the Year.

B. Once the Corporate Performance Objectives for the Year are established, the
Participant shall be eligible for the Annual Bonus if, and to the extent that, a
particular Corporate Performance Objectives for the Year is achieved. Unless
otherwise determined by the Plan Administrator, the Participant shall not be
entitled to any portion of the Annual Bonus if the minimum Corporate Performance
Objectives for the Year as established by the Plan Administrator are not
achieved.

 

3



--------------------------------------------------------------------------------

C. Unless otherwise determined by the Plan Administrator, if the individual
becomes a Participant more than forty-five (45) days after the start of the
Year, then the dollar amount of his or her Annual Target Bonus for the Year
based on annual Performance Objectives shall be pro-rated by multiplying such
dollar amount by a fraction, the numerator of which is the number of calendar
months of Employee Status completed by the Participant individual in such Year
(rounded to the nearest whole month), and the denominator is twelve (12). Unless
otherwise determined by the Plan Administrator, if the individual becomes a
Participant more than twenty days (20) days after the start of a quarter or does
not maintain Employee Status in any quarter more than seventy days (70) of that
quarter, then the Participant shall not be eligible for the dollar amount of his
or her Annual Target Bonus for the Year that is based on quarterly Performance
Objectives for the quarter(s) where he or she did not maintain Employee Status
more than seventy (70) days.

VII. ELIGIBILITY FOR ACTUAL BONUS AND PAYOUT

A. A Participant shall not earn or otherwise become entitled to any Actual Bonus
for a particular Year unless such Participant continues in Employee Status
through the Earn-Out Date for that Year. However, should a Participant cease
Employee Status before the Earn-Out Date for a particular Year by reason of
death or Disability, then the Participant (or his or her estate) shall
accordingly, receive a dollar amount, payable in accordance with the payment
schedule set forth in Paragraph B below, equal to the portion of the Actual
Bonus he or she would have otherwise earned for such Year on the basis of the
actual percentage attainment of the Corporate Performance Objectives for that
Year prorated from the beginning of that particular Year to the date in which
the Participant ceases Employee Status.

B. The Actual Bonus Payment to which each Participant becomes entitled under the
Plan shall be paid as follows:

The Annual Bonus shall be paid in one payment on or before the second payroll
run in February of the year following the Year for which the Corporate
Performance Objectives are achieved, subject to the Company’s public
announcement of its earnings for the prior year. Payment shall be subject to the
collection by the Corporation (or the Participating Subsidiary) of all
applicable federal, state and local income and employment taxes, and the
Participant shall only be paid the amount which remains after the collection of
those taxes.

VIII. PLAN DURATION AND AMENDMENT

The Plan shall be in effect for the 2006 Year and for each subsequent fiscal
year of the Corporation until the Plan Administrator by appropriate resolution
terminates the Plan, or adopts a new Plan. No Participant shall accrue any
rights to receive an Actual Bonus for a particular Year for which the Plan is
outstanding until the Earn-Out Date for that Year. Accordingly, the Plan
Administrator in its sole discretion may amend or terminate the Plan at any time
prior to the Earn-Out Date in effect for a particular Year, and any such
amendment or termination shall be applicable for that Year and each subsequent
Year.

 

4



--------------------------------------------------------------------------------

IX. NON-TRANSFERABILITY

The right to receive an Actual Bonus under the Plan may not be transferred,
assigned, pledged or encumbered. Should a Participant die before receipt of any
Actual Bonus to which he or she becomes entitled under the Plan, then that bonus
shall be paid to the Participant’s estate.

X. ENTIRE AGREEMENT

The Plan constitutes the full and entire understanding and agreement between the
Corporation and each of the Participants with respect to the subject matter
hereof, and it supersedes all prior or contemporaneous agreements and
understandings, whether oral or written, relating to the subject matter of the
Plan.

XI. COUNTERPARTS

This Plan and acknowledgements thereof may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.

XII. NO EMPLOYMENT RIGHTS

Nothing in the Plan shall confer upon a Participant any right to continue in
Executive or Employee Status for any period of specific duration or interfere
with or otherwise restrict in any way the rights of the Corporation or any
Participating Subsidiary or of the Participant, which rights are hereby
expressly reserved by each, to terminate the Executive or Employee Status of the
Participant at any time for any reason, with or without cause.

XIII. GOVERNING LAW

The provisions of the Plan shall be governed by and construed in accordance with
the laws of the State of California without resort to the conflict-of-laws rules
thereof or of any other jurisdiction.

IN WITNESS WHEREOF, Borland Software Corporation has caused this instrument to
be executed on by its behalf by it duly-authorized officer as of the
            day of March, 2006.

 

BORLAND SOFTWARE CORPORATION By:  

 

Name:   Timothy J. Stevens Title:   Senior Vice President and General Counsel

 

AGREED AND ACCEPTED

 

 

5



--------------------------------------------------------------------------------

Senior Officers

SCHEDULE I

LIST OF PARTICIPATING SUBSIDIARIES

None